Citation Nr: 1222839	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  10-08 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 14 to September 2, 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which denied reopening the claim of entitlement to service connection for a right knee disability.

In September 2010, the appellant testified at a Videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  

In a May 2011 decision, the Board reopened the appellant's claim of entitlement to service connection for a right knee disability and remanded the claim to secure, inter alia, the appellant's service personnel records, and if indicated, to afford him a VA examination for the disability on appeal.  The requested development as been completed and the case has now been returned to the Board for further appellate consideration.


FINDING OF FACT

A right knee disability existed prior to service; and the probative evidence demonstrates that the disability was not aggravated by service.


CONCLUSION OF LAW

A right knee disability was not incurred or aggravated during service.  38 U.S.C.A. §§ 1111, 1131, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the appellant in June 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain. This letter also provided notice of how VA assigns disability ratings and effective dates.

VA has also satisfied its duty to assist.  The claims file contains the appellant's service treatment and personnel records, pre- and post-service private treatment records, VA treatment records, lay statements and testimony.  The Board acknowledges that a medical opinion has not been obtained regarding the issue decided herein.  Notwithstanding, and as discussed below, the probative evidence of record does not show any indication of in-service incurrence or aggravation of the claimed disability.  As such, the requirements for a VA examination are not met.  See 38 C.F.R. §§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

On review, there is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of the adjudication with regard to the issue decided herein.  38 C.F.R. § 3.159(c).

Analysis

The appellant contends that he is entitled to service connection for a right knee disability that preexisted and was aggravated by active service.  Specifically, the appellant testified that he reinjured his right knee when he jumped into a manhole while running during basic training at Fort Jackson.  He allegedly hit his right knee on the side of the wall which resulted in pain and swelling and he was nearly unable to walk at the end of the day.  He asserts that he was medically discharged due to a right knee disability.

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

A preexisting injury or disease will be considered to have been aggravated by active military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a).  Intermittent or temporary flare-ups during service of a preexisting injury or disease do not constitute aggravation.  Rather, the underlying condition, as contrasted with symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, "a lasting worsening of the condition" - that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997).

In order to establish service connection or service-connected aggravation for a present disability the veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Where a veteran served continuously for 90 days or more during a period of war or after December 31, 1946, certain chronic diseases, including arthritis, will be service-connected if manifest to a compensable degree within one year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In this case, pre-service private treatment records show that the appellant sustained a high school football-related right knee injury in 1975.  In November 1975, he underwent an arthrotomy and posterior medial capsular repair due to anterior cruciate ligament and posterior medial capsular tears.  

Service treatment records show at his June 1977 enlistment examination a history of a prior right knee injury was noted without evidence of sequelae.  Clinical examination was significant for X-ray evidence of residuals of a medial meniscectomy with minimal narrowing of the medial cartilage space as a result of surgical intervention.  This right knee disorder was, however, found to be non-disqualifying and the appellant was found to be qualified for active service.  Service treatment records are otherwise negative for any findings, complaints, or diagnosis pertaining to the appellant's right knee.  

The appellant's service personnel record shows that he was recommended for discharge because of marginal performance, a failure to cooperate and disrespect for authority.  While the appellant's company commander noted that the claimant was in poor physical condition there is no evidence that this was due to a knee disorder.

The appellant's DD Form 214 shows that he was discharged from active service on September 2, 1977 after only 1 month and 19 days of active service.  The DD Form 214 lists the initials "DNA" under "Disability and Severance Pay," which means "Does Not Apply."  Id. at Item # 24.  Upon discharge, the appellant waived his right to a separation examination and signed a Statement of Medical Condition indicating that there had been no change in his medical condition since his last examination.  

In various statements throughout the record, the appellant reported that he was medically discharged from service after reinjuring his right knee when he jumped into a manhole and bumped it on a cement pipe while running during basic training at Fort Jackson in South Carolina.  He reportedly sought medical treatment the following day for resulting pain and swelling of his right knee at the Fort Jackson base hospital or infirmary.  The alleged treatment included crutches and an ace wrap.  

In accordance with the representative's request, in April 1997, VA requested any retired service treatment records from the Fort Jackson medical facility pertaining to the appellant's alleged right knee injury during service.  In May 1998 correspondence, the National Personnel Records Center indicated that a search for the requested records, dating from August 1 and September 30, 1977, was negative.  

In a November 1996 statement, the appellant stated that he had not sought or received any medical treatment for his right knee disability since his September 1977 separation from active service until 1996.  

Relevant post-service VA treatment records show that mild to moderate degenerative changes were found on x-ray examination of the right knee in September 1996.  In January 1997, MRI examination of the right knee revealed a tear of the anterior cruciate ligament, foreshortened body of the medial meniscus secondary to prior surgery or tear, and mild osteoarthritis.  A chronic injury involving the medial collateral ligament, without an acute tear, was suspected.  

In February 1997, the appellant stated that he lost two weeks during service due to reinjuring his right knee in boot camp.  Past treatment included a knee brace and medication.  A January 1997 MRI of the right knee revealed a patellar medial meniscus tear, and an absent anterior cruciate ligament.  A diagnosis of degenerative joint disease was noted.  Interestingly, the appellant was also diagnosed with an avulsion fracture over the greater trochanter, however, no background information was provided regarding how the fracture occurred.  In August 2008, it was noted that the appellant felt that he should be receiving VA compensation and treatment for his current right knee disorder due to the reported right knee injury during service.  

Relevant post-service private treatment records show that in December 2007, the appellant reported a one year history of right knee pain with past surgical reconstruction of his right knee due to a football-related injury of his anterior cruciate ligament.  He also reported that he reinjured his right knee during service and was treated with a brace.  Otherwise, treatment for the right knee was denied.

In June 2008, a buddy statement was received from T.H.W. who indicated that he was stationed at Fort Jackson with the appellant in July and August 1977.  During that time, he reportedly witnessed the appellant on crutches with a knee brace and they spoke of his possible discharge.  When he saw the appellant while home on leave, he indicated that he could not return to military service for at least two years due to his knee injury.  He also stated that the appellant was participating in physical training during service and he was second in his class in the two mile run.  

In April 2009, a private treatment note from Dr. K. observed that the appellant was able to enlist in military service despite a previous right knee injury during high school.  The alleged re-injury of the appellant's right knee during service was noted.  Dr. K stated that he could not definitely identify which injury caused the appellant's arthritis but it was possible that this injury has some degree of relationship.  

In September 2010, the appellant and his representative provided testimony at a Videoconference hearing before the undersigned.  The appellant testified that his right knee was surgically treated in 1975 when he tore his anterior cruciate ligament while playing high school football.  Thereafter, he was reportedly able to return to full function without limitation which allowed him to continue playing high school football as a running back and line backer.  He denied experiencing right knee trouble at any time after returning to football.  He reported going straight from high school to basic training where he was reportedly the second fastest man in his brigade in physical training.  He reported reinjuring his right knee when he hit it on a cement pipe when he jumped into a manhole while running drills during basic training.  At the time he reportedly had pain and a bit of swelling, however, by the end of the day, he reported that his right knee was so swollen that he could hardly walk.  Consequently, he was sent to the base infirmary for treatment.  He was unsure if an x-ray was taken but treatment consisted of an ace bandage wrap and crutches.  He was allegedly told that if the swelling did not go down in one or two weeks, he would be discharged which occurred shortly thereafter while he was still on crutches.  Upon turning in his separation paperwork, he was allegedly told that he could reenlist in two years.  Following his September 2, 1977 discharge from service, his mother reportedly doctored his right knee with ice and a wrap.  He reported using crutches for about a month and a half after discharge.  He stated that his right knee has been bothersome since discharge.  While he did purchase a knee brace, he did not receive medical treatment due to lack of health insurance.  He further stated that he self-treated his symptoms with alcohol and drug use.  He stated that he was on welfare and health insurance took approximately 6 months to process and/or take effect.  The appellant denied any subsequent injury to his right knee.

At the hearing, the appellant and his representative asserted that service treatment records pertaining an in-service right knee re-injury were missing.  They stated that because no medical waiver was required upon enlistment, and because no residuals of a right knee disorder were present at that time, he should be presumed to have been in sound condition upon enlistment.  Regarding a relationship between the appellant's current right knee disability and service, it was noted that an April 2009 private treatment note diagnosed post-traumatic osteoarthritis of the right knee and the physician stated that he was unable to definitively state which injury of the right knee caused the appellant's arthritis but it is possible that the injury during service has some degree of relation.  The appellant stated that Dr. S. told him that the injury during service may have made the initial right knee injury progress, and had he received proper care, he would might not be facing the recommendation of a total knee replacement at his age.  

After the hearing the record was held open for 45 days to give the appellant an opportunity to obtain a medical opinion addressing the relationship between his current right knee disability and his alleged in-service right knee injury, and to obtain documentary evidence showing that he was able to continue to play football despite prior surgical repair of his anterior cruciate ligament during high school.  

In September 2010, the appellant submitted a 1975 article and picture of his high school football team that stated that the appellant planned to return to the team the following year.  Statements received from D.B. and C.M. both stated that the appellant injured his right knee his freshman year of high school and upon realizing that scout letters stopped coming, he enlisted in the military.  A statement from the appellant's mother indicated that that the appellant's initial right knee injury was healed upon his enlistment into military service and he was discharged from service shortly thereafter on crutches after reinjuring his right knee.  

In accordance with the Board's May 2011 remand, the appellant's complete service personnel records were requested and received in July 2011.  Although the representative asserts that such records were not obtained, such records are indeed associated with the claims folder.  Contrary to the testimony that the appellant was discharged for medical reasons the contemporaneous personnel records show that the appellant was discharged for marginal or nonproductive performance.  Reasons in a Proposed Discharge Action included poor physical condition, marginal performance, and disrespect for authority with failure to improve after being given a reasonable chance to do so.  The appellant signed the Proposed Discharged Action and indicated that if his discharge was approved, he did not desire to undergo a separation medical examination.  On August 23, 1977 an honorable discharge was approved.  Additional remarks clearly indicate that the appellant was not eligible for reenlistment.   

In this case, the Board finds that a right knee disability was "noted" at enlistment and residuals of a right knee disability clearly and unmistakably preexisted service.  See 38 C.F.R. § 3.304(b).  The Board acknowledges the appellant's and his mother's assertion that his right knee injury prior to service was without residuals upon enlistment and that a medical waiver was not required prior to his enlistment.  The evidence shows, however, that upon enlistment x-ray examination of the right knee revealed residuals of a medial meniscectomy with minimal narrowing of the medial cartilage space as a result of surgical intervention.  Thus, the presumption of soundness did not attach and the central question for consideration is whether the appellant's right knee disability was aggravated by active service.

The evidence shows that the appellant's preexisting right knee disability was not aggravated by service.  Indeed, there is no evidence of complaints, findings, or diagnosis pertaining to the right knee during the appellant's 1 month and 19 days of active service.  

The Board acknowledges that the appellant is competent to report that he fell during service, received treatment, and experienced knee pain that continues to date.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (appellant competent to testify regarding symptoms capable of lay observation).  On review, however, the preponderance of the evidence is against the appellant's contentions of record.  In making this determination, the information contained in the contemporaneously prepared service treatment and personnel records is highly probative.  Indeed, the appellant's DD Form 214 shows that he was not medically discharged as alleged.  Service personnel records show that it was made evident to the appellant that he was not eligible for reenlistment due to poor performance, and not due to any in-service aggravation of a preexisting right knee disorder.  Multiple requests for service treatment records pertaining to the alleged right knee injury during service were not productive of any records pertaining the alleged medical treatment received during service.  The Board finds highly incredible that the appellant would sign a form indicating that his medical status had not changed since his last examination, i.e., his enlistment examination, or waive his right to a separation medical examination if he truly believed that he was being discharged because he aggravated a preexisting knee disorder.  

The Board has considered the lay statements of record but they do not outweigh the evidence discussed above.  Simply put, the credibility of the service medical and personnel records outweigh lay opinions offered in support of a claim for monetary benefits.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (While VA cannot ignore a veteran's testimony simply because he is an interested party; personal interest may, however, affect the credibility of the evidence)

Even if a right knee injury during service did occur as alleged, the evidence of record indicates that any symptoms associated with such injury were merely a temporary intermittent flare-up of a preexisting right knee injury.  This is not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Moreover, the appellant has provided conflicting information as to when exactly he sought medical treatment for any right knee disorder following discharge.  In November 1996 he denied any treatment following service until that year.  On the other hand, at the hearing, he testified that he initially sought treatment for his right knee in the late 1980s or early 1990s.  In any event, he admittedly did not seek treatment for a right knee disability for approximately 10 to 20 years following discharge.  X-ray examination of the right knee upon enlistment showed minimal narrowing of the medial cartilage space as a result of preservice surgical intervention.  Almost 20 years later, in September 1996, x-ray examination of the right knee showed only mild to moderate degenerative changes of the right knee.  Moreover, although the appellant testified that his right knee has been bothersome since discharge, VA treatment records show that he reported a recurrence of right knee pain in February 1997 status-post reconstructive surgery in the 1970s.  Similarly, in December 2007 the appellant only reported a one year history of knee pain.  

The Board acknowledges the April 2009 statement of Dr. S. indicating that he could not definitely determine which injury caused the appellant's right knee arthritis but that it was "possible" that this injury has some degree of relationship.  Medical opinions expressed in speculative language, however, do not provide the degree of certainty required for medical nexus evidence.  Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992).  Moreover, this opinion is not probative because is based on the appellant's self-reported medical history and does not take into account the evidence outlined above.  Further, the opinion provides no supporting rationale, and it is a speculative medical opinion.  The Board has also considered the appellant's contentions but notes that as a lay person, he is not competent to provide a medical etiology opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

On review, the preponderance of the evidence is against finding that a preexisting right knee disability was permanently worsened during active military service.  As the preponderance of the evidence is against the claim, the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102 (2011). 



ORDER

Entitlement to service connection for a right knee disability is denied.   


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


